UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: November 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 000-32475 ASTRATA GROUP INCORPORATED (Name of small business issuer in its charter) NEVADA 84-1408762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 950 South Coast Dr., Suite 265, Costa Mesa, California 92626 (Address of principal executive offices) (Zip code) Issuer’s telephone number (714) 641-1512 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.0001 (Title of class) Checkwhether the Issuer (1) filed all reportsrequired to be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the number of shares outstanding of each of the issuer's classes of common equity, as of January 15, 2008: 25,649,891 Transitional Small Business Disclosure Format (Check One): Yes o No x TABLE OF CONTENTS Page Part I - Financial Information Item 1Financial Statements (Unaudited) Condensed Consolidated Balance Sheet as of November 30, 2007 F-1 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three and nine months ended November 30, 2007 and 2006 F-2 Condensed Consolidated Statements of Cash Flows for the nine months ended November 30, 2007 and 2006 F-3 Notes to Condensed Consolidated Financial Statements F-4 Item 2 Management’s Discussion and Analysis or Plan of Operation 1 Item 3 Controls and Procedures 9 Part II - Other Information Item 1 Legal Proceedings 10 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 6 Exhibits and Reports on Form 8-K 10 i PART I – FINANCIAL INFORMATION Item 1:Condensed Consolidated Financial Statements (Unaudited) These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the Securities and Exchange Commission (the “SEC”) instructions to Form 10-QSB.In the opinion of management, all adjustments considered necessary for a fair presentation, which (except where stated otherwise) consisted only of normal recurring adjustments, have been included.Operating results for the interim period ended November 30, 2007 are not necessarily indicative of the results anticipated for the entire fiscal year ending February 28, 2008.This report should be read in conjunction with the Company’s February 28, 2007 annual report on Form 10-KSB filed with the SEC on May 30, 2007. ii ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) NOVEMBER 30, 2007 ASSETS Current Assets: Cash and cash equivalents $ 1,161,881 Trade and other receivables, net 1,312,683 Inventories 296,355 Other assets 410,643 Discontinued operations - current assets 90,576 Total current assets 3,272,138 Property and equipment, net 679,491 Certificate of deposit-restricted 412,987 Goodwill 300,000 Discontinued operations - other assets 69,666 Total assets $ 4,734,282 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ 6,183,212 Salaries and benefits payable to officers and directors 2,027,827 Registration rights penalties 599,241 Interest payable 1,402,338 Income taxes and related penalties payable 508,765 Convertible notes payable to stockholders 1,884,000 Advances from stockholders 142,568 Discontinued operations - current liabilities 241,466 Current portion of long-term liabilities 800,377 Billings in excess of costs and estimated earnings on uncompleted contract 611,972 Other current liabilities 400,354 Total current liabilities 14,802,120 Long-term liabilities 11,377 Total liabilities 14,813,497 Minority interest 40,114 Stockholders' deficit Preferred stock, Series A convertible, $0.0001 par value, 10,000,000 shares authorized, 4,550,000 shares issued and outstanding with a liquidation preference of $2,800,000 455 Common stock, $0.0001 par value, 100,000,000 shares authorized, 28,921,315 shares issued 2,566 and 25,649,891 shares outstanding Additional paid-in-capital 34,321,430 Accumulated deficit (43,497,916 ) Accumulated other comprehensive loss (945,864 ) Total stockholders' deficit (10,119,329 ) Total liabilities and stockholders' deficit $ 4,734,282 See accompanying notes to these condensed consolidated financial statements. F-1 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) THREE MONTHS NINE MONTHS 2007 2006 2007 2006 Net sales $ 4,718,503 $ 758,035 $ 10,350,895 $ 2,097,241 Cost of goods sold 3,502,922 423,667 7,446,564 1,399,243 Gross profit 1,215,581 334,368 2,904,331 697,998 Selling, general and administrative expenses 1,529,072 2,106,828 7,776,890 6,073,663 Research and development - 119,331 - 119,331 Operating loss (313,491 ) (1,891,791 ) (4,872,559 ) (5,494,996 ) Other income (expense): Interest expense (749,330 ) (1,529,043 ) (964,137 ) (1,964,632 ) Change in fair value of derivative warrant liability - 1,501,800 - 1,808,796 Loss on debt extinguishment - (4,419,250 ) - (4,419,250 ) Other income 81,376 (30,048 ) 83,013 710 Total other income (expense) (667,954 ) (4,476,541 ) (881,124 ) (4,574,376 ) Loss before minority interest and tax provision (981,445 ) (6,368,332 ) (5,753,683 ) (10,069,372 ) Income tax provision 677 - 500,677 - Loss before minority interest (982,122 ) (6,368,332 ) (6,254,360 ) (10,069,372 ) Equity in net loss of affiliate - 9,025 - (9,803 ) Loss from continuing operations (982,122 ) (6,359,307 ) (6,254,360 ) (10,079,175 ) Gain (loss) on discontinued operations, net of tax (106,964 ) 72,803 (288,284 ) 561,999 Net loss $ (1,089,086 ) $ (6,286,504 ) $ (6,542,644 ) $ (9,517,176 ) Net loss from continuing operations applicable to common stockholders consists of the following: Loss from continuing operations $ (982,122 ) $ (6,359,307 ) $ (6,254,360 ) $ (10,079,175 ) Cumulative undeclared dividends on preferred stock (56,000 ) (2,005,000 ) (168,000 ) (2,005,000 ) Net loss from continuing operations applicable to common stockholders $ (1,038,122 ) $ (8,364,307 ) $ (6,422,360 ) $ (12,084,175 ) Comprehensive loss and its components consist of the following: Net loss $ (1,089,086 ) $ (6,286,504 ) $ (6,542,644 ) $ (9,517,176 ) Foreign currency translation adjustment, net of tax (478,349 ) (10,429 ) (978,376 ) (113,612 ) Comprehensive loss $ (1,567,435 ) $ (6,296,933 ) $ (7,521,020 ) $ (9,630,788 ) Basic and diluted earnings (loss) per common share: Continuing operations applicable to common stockholders $ (0.04 ) $ (0.60 ) $ (0.27 ) $ (0.89 ) Discontinued operations - 0.01 (0.01 ) 0.04 $ (0.04 ) $ (0.59 ) $ (0.28 ) $ (0.85 ) Weighted average common shares outstanding: Basic and diluted 24,002,951 13,877,950 23,989,717 13,563,893 See accompanying notes to these condensed consolidated financial statements. F-2 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (6,542,644 ) $ (9,517,176 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Gain on sale of property and equipment - (7,274 ) Gain on forgiveness of debt - (332,691 ) Depreciation and amortization 289,145 309,686 Gain on disposal transactions relating to discontinued operations (58,304 ) (1,608,254 ) Loss on early termination of lease - 101,886 Amortization of deferred compensation cost - 300,375 Change in fair value of derivative warrant liability - (1,808,796 ) Deferred financing costs and debt discount - 1,606,171 Loss on debt extinguishment - 4,419,250 Stock-based compensation 2,350,009 1,345,886 Equity instruments issued for financing 66,000 - Equity in net loss of affiliate - 9,803 Unrealized foreign currency exchange gain - (9,206 ) Changes in operating assets and liabilities: Trade and other receivables (349,302 ) 2,545,583 Inventories (166,790 ) 2,261,136 Other assets 406,252 143,790 Accounts payable and accrued liabilities 3,131,185 (1,352,045 ) Taxes and related penalties payable 493,879 6,509 Billings in excess of costs and estimated earnings on uncompleted contract 611,972 - Deferred tax liability - (22,911 ) Net cash provided by (used in) operating activities 231,402 (1,608,278 ) CASH FLOW FROM INVESTING ACTIVITIES: Purchase of property and equipment (394,315 ) (198,831 ) Proceeds from sale of assets - 135,246 Investment in affiliates 11,741 (73,267 ) Certificate of deposit-restricted (412,987 ) (120,618 ) Net cash used in investing activities (795,561 ) (257,470 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of long term liabilities (5,225 ) (259,817 ) Repayment on long-term debt (600,000 ) - Repayment on debentures - (550,000 ) Proceeds from advances from stockholders 192,770 - Lines of credit, net - (1,038,550 ) Proceeds from advances from stockholders 35,384 1,216,741 Proceeds from issuance of preferred stock - 2,365,500 Proceeds from warrants exercised for common stock 2,750,000 - Net cash provided by financing activities 2,372,929 1,733,874 Effect of foreign currency exchange rate changes on cash and cash equivalents (826,260 ) 85,442 Net increase (decrease) in cash and cash equivalents 982,510 (46,432 ) Cash and cash equivalents at beginning of period 179,371 436,532 Cash and cash equivalents at end of period $ 1,161,881 $ 390,100 See accompanying notes to these condensed consolidated financial statements. F-3 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 1. ORGANIZATION, NATURE OF OPERATIONS, AND LIQUIDITY/GOING CONCERN CONSIDERATIONS Organization Astrata Group Incorporated (“Astrata,” or “Astrata Group”) and subsidiaries (sometimes hereafter collectively referred to as the “Company,” “we,” and “our”) currently operate exclusively in the Telematics sector of the Global Positioning System (“GPS”) industry. Telematics comprises the remote monitoring of assets in real-time (including tracking and tracing) whereby location, time and sensor status are communicated. Our products are deployed into diverse markets, including those described in “Nature of Operations” below. Nature of Operations We operate in the Telematics sector of the GPS industry. Our expertise is focused on advanced location-based IT products and services that combine positioning, wireless communications, and information technologies, which add measurable value to location–based information. We provide advanced positioning products, as well as monitoring and airtime services to commercial and governmental entities in a number of markets including homeland security, public safety, transportation, surveying, utility, construction, mining, and agriculture. Telematics products often focus on people and assets in hostile and demanding environments such as monitoring the movement of hazardous materials for homeland security purposes. This business also addresses the market for fleet management, workforce management, remote asset management and tracking, and emergency services by providing hardware for GPS information and data collection, as well as the software needed to access and analyze the data through the Internet. We offer airtime to communicate data from the vehicle or field locations to the customer’s data centeror provide access over the Internet to the data and application software. This allows critical real-time performance and monitoring data to be accessed and analyzed by supervisory, maintenance, or financial users and make real-time decisions for productivity improvement, cost reductions, safety improvement, or other critical decisions to be fed to the field. Examples of our products and services include surveying instrumentation using GPS and other augmenting technologies, such as wireless communication and lasers; fleet management for specialized machines, such as guidance for earth-moving equipment; positioning and IT technology for remote asset management and associated Telematics products, field data collection equipment, and products and airtime communications services for high volume track and trace applications. Positioning technologies employed by us include GPS and inertial navigation systems. Communication techniques employed by us include GSM (“Global Systems for Mobile Telecommunications”), cellular and satellite communications. Operational Considerations Astrata’s operations were strengthened during fiscal 2006 by the addition of certain key distribution partners in Western Europe and an increased presence in South East Asia based primarily on the successful delivery of the Hazmat (Hazardous Materials) Tracking Project to the Singapore Civil Defense Force. Recent Trends Our business strategy is to focus on the homeland security, hazardous materials, civil defense and business-to-business markets by providing our customers with comprehensive solutions to their needs. Frequently this involves additional integration such as sensors ranging from Radio Frequency Identification to biometrics, remote displays or augmenting technologies to allow tracking in tunnels. The Company entered into a fixed-price contract with a Singapore entity on April 10, 2007 to manufacture, ship and service approximately $93.5 million of its Telematics products (the “Contract”). Deliveries will take place overseas during a two-year period. The Contract includes a provision for substantial liquidated damages for unexcused delays in product deliveries and/or failure to satisfy certain customer-specified acceptance criteria. In addition, in the event of non-performance by the Company that remains uncorrected after notice from the customer and the expiration of a contractual grace period, the customer has the right to cancel the Contract. The Company’s proprietary Telematics system is undergoing significant customization/modification in order to achieve the functionality required by the customer. F-4 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 1. ORGANIZATION, NATURE OF OPERATIONS, AND LIQUIDITY/GOING CONCERN CONSIDERATIONS (continued) Recent Trends (continued) In June 2007, the Singapore Civil Defense Force (“SCDF”) awarded a $2.2 million contract for the Company's new Intelligent Immobilization System technology (the “Immobilizer”).The Immobilizer is an add-on module to the Company’s Telematics System, which SCDF has been using since 2005 to track, monitor and now immobilize vehicles transporting hazardous materials, as well as to alert SCDF if these vehicles deviate from their prescribed routes. Liquidity and Going Concern Considerations For the nine months ended November 30, 2007, we had a net loss of approximately $6.5 million (of which $2.8 million was the estimated value of bonuses paid to certain employees for securing $93.5 million in new business under a contract (the “Contract”) - (see Note 4)).We had positive cash flow from operating activities of approximately $0.2 million.In addition, we had a working capital deficit of approximately $11.5 million and a stockholders’ deficit of approximately $10.1 million as of November 30, 2007. Our February 28, 2007 consolidated financial statements included a going concern paragraph. The going concern paragraph states that there is substantial doubt about the Company’s ability to continue as a going concern. Such consolidated financial statements and the accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern (based upon management’s plans discussed herein) which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. Accordingly, the aforementioned consolidated financial statements do not include any adjustments related to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result, should the Company be unable to continue as a going concern. The Company’s capital requirements depend on numerous factors, including the Company’s ability to fill its current backlog, rate of market acceptance of the Company’s products and services, the Company’s ability to service its customers, the ability to maintain and expand our customer base, the level of resources required to expand the Company’s marketing and sales organization, research and development activities and other factors. Management presently believes that cash generated from operations, combined with the Company’s current credit facilities and the debt and/or equity financing proposals now under consideration, will be sufficient to meet the Company’s anticipated liquidity requirements through February 2008. In order for us to fund our operations and continue this growth plan, substantial additional funding will be required from external sources.Management currently intends to fund operations through a combination of borrowings under line(s) of credit, debt, and if necessary, equity-based transactions.Management is in discussion with lending facilities and certain investors, who have expressed an interest in providing the Company with such investments.These discussions are ongoing; however, there can be no assurance of the outcome of these negotiations. The Company entered into a fixed-price contract with a Singapore entity on April 10, 2007 to manufacture, ship and service approximately $93.5 million of its Telematics products. Deliveries will take place overseas during a two-year period. The Company’s proprietary Telematics system is undergoing significant customization/modification in order to achieve the functionality required by the customer. On December 19, 2007, Astrata Group Incorporated entered into a Series B Convertible Preferred Stock Purchase Agreement (the "Stock Purchase Agreement") with Vision Opportunity China LP, and pursuant to the fund's allocation guidelines, Vision Opportunity Master Fund,Ltd.(collectively, the "Investors").Under the terms of the Stock Purchase Agreement, the Investors purchased an aggregate of (i) $3,000,000 of Series B Convertible Preferred Stock and (ii) warrants to purchase a total of 8,611,428 shares of our common stock.The Company intends to use the proceeds for working capital and general corporate purposes. Management is projecting growth in Telematics sales during fiscal 2008 and 2009, and has announced sales orders in this sector valued at a total of approximately $110 million for the next two years. Other sales contracts are under negotiation, but at this time there can be no assurance regarding the ultimate success of these negotiations. F-5 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES The significant accounting policies presented below are designed to assist in understanding the Company’s condensed consolidated financial statements. Such condensed consolidated financial statements and these notes are the representation of the Company’s management, who is responsible for their integrity and objectivity. In the opinion of management, these accounting policies conform to accounting principles generally accepted in the United States of America (“GAAP”) in all material respects, and have been consistently applied in preparing the accompanying condensed consolidated financial statements. The accounting policies described in the following paragraphs should be read in conjunction with the Company’s February 28, 2007 annual report on Form 10-KSB (filed with the SEC on May 30, 2007), which includes all of the Company’s significant accounting policies. Principles of Consolidation The condensed consolidated financial statements included the accounts of Astrata Group and its majority-owned subsidiaries in which it has a controlling financial interest. All significant intercompany transactions and balances have been eliminated in consolidation. For reasons explained in Note 11 (“Discontinued Operations”) to the Company’s February 28, 2007 consolidated financial statements, management deconsolidated the accounts of Astrata Systems (Pty) Limited (“Astrata Systems”) from the Company’s condensed consolidated financial statements effective June 2006. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Significant estimates made by management include the deferred tax asset valuation allowance, allowance for doubtful accounts receivable, realization of inventories, goodwill and long-lived assets, stock-based compensation, and revenue recognition. Actual results could differ from these estimates. Risks and Uncertainties Related to International Operations Since inception in August 2004, the Company’s revenue-producing activities have been conducted exclusively outside the United States of America.The Company’s customers, other end users of our products and services, and third-party manufacturers and other suppliers (collectively, “vendors”) engaged by the Company are located throughout the world.As a result, our operations are subject to foreign political and economic uncertainties which are beyond our control.The specific risks of operating in the international marketplace include abrupt changes in a foreign government’s policies/regulations, local or regional hostilities (such as war, terrorism and civil unrest) in foreign countries, and United States government policies restricting certain business transactions with a given foreign country. Some of the Company’s sales and supplier contracts with its customers and vendors are subject to unilateral cancellation (regardless of whether such action is permitted by the terms of the agreement), and certain accounts receivable may suddenly become doubtful of collection.In addition, the lack of a well-developed legal system in some foreign countries may make it difficult to enforce all of the Company’s contractual rights. Other Concentrations The financial instrument that potentially exposes the Company to a concentration of credit risk principally consists of cash. The Company deposits its cash with high credit financial institutions, principally in Europe and Asia. The countries do not have any institutional depository insurance comparable to the United States, which insures bank balances up to $100,000 per bank. At November 30, 2007, the Company’s cash balances in U.S. bank accounts totaled approximately $522,000 which exceeds the Federal Deposit Insurance Corporation limit of $100,000. The certificate of deposit described below (approximately $413,000 at November 30, 2007) is with a Singapore bank. Because the funds deposited were in U.S. dollars, such account is not eligible for coverage under Singapore’s Deposit Insurance Act. F-6 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Other Concentrations (continued) The Company does not require collateral from its customers, but performs ongoing credit evaluations of its customers’ financial condition. Credit risk with respect to the accounts receivable is limited because of the large number of customers included in the Company’s customer base and the geographic dispersion of those customers. The Company also performs periodic reviews of collectability and provides an allowance for doubtful accounts receivable.Management considers the allowance for doubtful accounts receivable at November 30, 2007 of approximately $22,000 to be adequate. Certificate of Deposit Under the terms of the Contract described in Note 4, the Company was required to provide a performance bond for the benefit of the customer.In lieu of such bond, a certificate of deposit was initiated.The certificate of deposit (the “CD”) bears interest at 5.1% per annum and matures in August 2009. Under the terms of the Company’s arrangement with the bank that issued the CD, the funds will not be available for withdrawal until August 2009. Thus, the CD is a restricted account which has been reported as a non-current asset in the accompanying condensed consolidated balance sheet. Inventories Inventories are stated at the lower of cost (first-in, first-out) or estimated market, and consist of only finished goods at November 30, 2007. Market is determined by comparison with recent sales or estimated net realizable value. Net realizable value is based on management’s forecasts for sales of the Company’s products and services in the ensuing years and/or consideration and analysis of any change in the customer base, products mix, or other factors that may impact the estimated net realizable value. Should the demand for the Company’s products and/or services prove to be significantly less than anticipated, the ultimate realizable value of the Company’s inventories could be substantially less than the amount reflected in the accompanying condensed consolidated balance sheet. Property and Equipment Property and equipment are stated at cost, and are being depreciated using the straight-line method over the estimated useful lives of the assets, which generally range from three to seven years. Leasehold improvements are amortized on a straight-line basis over the shorter of the estimated useful lives of the assets or the remaining lease terms. Maintenance and repairs are charged to expense as incurred. Significant renewals and betterments are capitalized. At the time of retirement, other disposition of property and equipment or termination of a lease, the cost and accumulated depreciation or amortization are removed from the accounts and any resulting gain or loss is reflected in results of operations. Goodwill and Other Intangible Assets Statement of Financial Accounting Standard (“SFAS”) No. 142, “Goodwill and Other Intangible Assets”, addresses how intangible assets that are acquired individually or with a group of other assets should be accounted for upon their acquisition and after they have been initially recognized in the consolidated financial statements. SFAS No. 142 requires that goodwill and identifiable intangible assets that have indefinite lives not be amortized but rather be tested at least annually for impairment, and intangible assets that have finite useful lives be amortized over their estimated useful lives. SFAS No. 142 provides specific guidance for testing goodwill and intangible assets that will not be amortized for impairment, and expands the disclosure requirements about intangible assets in the years subsequent to their acquisition. Long-Lived Assets SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” addresses financial accounting and reporting for the impairment or disposal of long-lived asset. SFAS 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that their carrying amount may not be recoverable. If the cost basis of a long-lived asset is greater than the projected future undiscounted net cash flows from such assets, and impairment loss is recognized. Impairment losses are calculated as the difference between the cost basis of an asset and its estimated fair value. F-7 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Long-Lived Assets (continued) As of November 30, 2007, management has determined that no new impairment indicators exist and therefore, no adjustments have been made to the carrying values of long-lived assets held for sale or held and used. There can be no assurance, however, that market conditions will not change or demand for the Company’s services and products will continue which could result in impairment of long-lived assets in the future. Discontinued Operations In accordance with SFAS No. 144, the Company accounts for the results of operations of a component of an entity that has been disposed of or that meets all of the “held for sale” criteria as discontinued operations if (a) the component’s operations and cash flows have been (or are to be) eliminated from the ongoing operations of the entity as a result of the disposal transaction and (b) the Company did not have any significant continuing involvement in the operations of the component after the disposal transaction. When the applicable criteria are met, the component is classified as “held for sale” and its operations are reported as discontinued operations (See Note 12). Convertible Preferred Stock If the conversion feature of cumulative preferred stock is beneficial (i.e., the market price of the Company’s common stock exceeds the per-share conversion price when the preferred stock is issued), management accounts for the beneficial conversion feature (“BCF”) based on SFAS No. 133 “Accounting for Derivative Instruments and Certain Hedging Activities” (as amended) and an analysis of the rights of the preferred stock owners.When management concludes that the economic risks and characteristics of the BCF are clearly and closely related to those of the “host contract “ (the preferred stock), the BCF (1) is not separated from the host contract or accounted for as a derivative financial instrument and (2) is measured using intrinsic value accounting. Revenue Recognition General Except as described in “Contract Accounting” below, the Company’s revenues are recorded in accordance with the SEC Staff Accounting Bulletin No. 104, “Revenue Recognition.” The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured.In instances where final acceptance of the product is specified by the customer or is uncertain, revenue is deferred until all acceptance criteria have been met. Sales as a Distributor Contracts and customer purchase orders are generally used to determine the existence of an arrangement. Shipping documents (and customer acceptance criteria, when applicable) are used to verify delivery. The Company assesses whether the fee is fixed or determinable based on the payment terms associated with the transaction, and whether the sales price is subject to refund or adjustment. The Company assesses collectability based primarily on the creditworthiness of the customer as determined by credit checks and analysis, as well as the customer’s payment history. In the Company’s Telematics operations, orders are generally shipped free-on-board shipping point, which means that such orders are recognized as revenue when the product is delivered to the carrier (shipped). Free-on-board shipping point also means that the customer bears all costs and risks of loss or damage to the goods prior to their receipt. F-8 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition (continued) Contract Accounting The Company is accounting for the Contract described above under the percentage-of completion method under the AICPA Statement of Position (“SOP”) 81-1, “Accounting for Performance of Construction-Type and Certain Production –Type Contracts”. Under the percentage-of-completion method, revenues, expenses and profits are recognized as performance progresses on long-term contracts. Progress toward completion is measured using the cost-to-cost method.The Company uses the estimated cost of goods (“COGS”) for the project to determine the associated recognized revenues in the periods in which they are earned under the percentage-of-completion method of accounting.This is calculated by taking the current reporting period COGS against the total projected COGS to determine a percentage of completion; then applying the percentage against the Contract project total revenues to determine the revenues for the reporting period. Product Revenue Our Telematics equipment may be sold or provided as part of a monthly package which includes telecommunications, data warehousing and mapping.These revenues are recognized over the life of such contracts as revenues are earned. Other Matters Revenue from distributors and resellers is recognized upon delivery, assuming that all other criteria for revenue recognition have been met. Distributors and resellers do not have the right of return. Customer incentive bonuses and other consideration received or receivable directly from a vendor for which the Company acts as a reseller are accounted for as a reduction in the price of the vendor’s products or services. When such incentive is pursuant to a binding arrangement, the amount received or receivable is deferred and amortized on a systematic basis over the life of the arrangement. Research and Development Costs Research and development costs relating to GPS positioning hardware and software systems to be sold or otherwise marketed that are incurred before technological feasibility of the products has been established and after general release of the product to customers are expensed as incurred. Management believes that technological feasibility is not established until a beta version of the software product exists. Historically, costs incurred during the period from when a beta version is available until general release to the public have not been material. Accordingly, the Company has not capitalized any software development costs. Stock-Based Compensation Effective March 1, 2006, the Company adopted the provisions of SFAS No. 123-R, “Share-Based Payment” (“SFAS No. 123-R”). SFAS No. 123-R requires employee stock options and rights to purchase shares under stock participation plans to be accounted for under the fair value method and requires the use of an option pricing model for estimating fair value. Accordingly, share-based compensation is measured at the grant date, based on the fair value of the award. Under the modified prospective method of adoption for SFAS No.123-R, the compensation cost recognized by the Company beginning March 1, 2006 includes (a) compensation cost for all equity incentive awards granted prior to, but not yet vested as of March 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and (b) compensation cost for all equity incentive awards granted subsequent to February 28, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123-R. F-9 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Stock-Based Compensation (continued) Options granted by the Company generally expire five years from the grant date. Options granted to existing and newly hired employees generally vest over a three-year period from the date of grant. The effects of share-based compensation resulting from the application of SFAS No. 123-R to options granted under the Company’s equity incentive plan resulted in an expense of approximately $31,000 for the three months ended August 31, 2007 and $249,000 for the three months ended August 31, 2006 and an expense of approximately $450,000 for the nine months ended November 30, 2007 and approximately $978,000 for the nine months ended November 30, 2006.All of the SFAS No. 123-R expenses for these options have been recorded as of November 30, 2007.During the quarter ended May 31, 2007 the Company issued restricted common stock as compensation valued at approximately $1.8 million. These expenses have been reported and included in the selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. In accordance with SFAS No.123-R, the Company adjusts share-based compensation on a quarterly basis for changes to the estimate of expected award forfeitures based on actual forfeiture experience. The effect of adjusting the forfeiture rate for all expense amortization after February 28, 2006 is recognized in the period the forfeiture estimate is changed. The effect of forfeiture adjustments in the three and nine months ended November 30, 2007 was insignificant. Options outstanding that have vested and are expected to vest as of November 30, 2007 are as follows: Weighted Average Weighted Remaining Average Contractual Aggregate Number of Exercise Term in Intrinsic Shares Price Years Value (a) Vested 72,333 $ 5.00 2.1 $ - Expected to vest 36,167 $ 5.00 2.1 - Total 108,500 $ - (a) These amounts represent the difference between the exercise price and $0.75, the closing market price of the Company’s common stock on November 30, 2007 as quoted on the Over-the-Counter Bulletin Board (“OTCBB”) under the symbol “ATTG” for all in-the-money options outstanding. F-10 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Stock-Based Compensation (continued) Options outstanding that are expected to vest are net of estimated future forfeitures in accordance with the provisions of SFAS No. 123-R, which are estimated when compensation costs are recognized. Additional information with respect to stock option activity is as follows: Outstanding Options Weighted Shares Average Aggregate Available for Number of Exercise Intrinsic Grant Shares Price Value (b) February 28, 2007 1,291,925 1,024,750 $ 3.56 $ - Grants - Exercises - (94,520 ) 1.30 - Cancellations - (821,730 ) 3.62 - November 30, 2007 2,291,500 108,500 $ 5.00 $ - Options exercisable at: February 28, 2007 549,833 * $ 4.10 November 30, 2007 72,333 $ 5.00 (b) Represents the excess (if any) of the February 28, 2007 or November 30, 2007 market price of the Company’s common stock over the exercise price. *This amount has been revised from that which was disclosed in the Company’s February 28, 2007 Form 10-KSB Basic and Diluted Loss Per Share In accordance with FASB Statement No. 128, “Earnings Per Share”, the Company calculates basic and diluted net loss per share using the weighted average number of common shares outstanding during the periods presented and adjusts the amount of net loss, used in this calculation, for preferred stock dividends during the period. We incurred a net loss in each period presented, and as such, did not include the effect of potentially dilutive common stock equivalents in the diluted net loss per share calculation, as their effect would be anti-dilutive for all periods.Potentially dilutive common stock equivalents would include the common stock issuable upon the conversion of preferred stock, the exercise of warrants, stock options and convertible debt.As of November 30, 2007 and 2006, all potentially dilutive common stock equivalents amount to 40,341,334 and 41,299,035 shares, respectively. Reclassification Certain amounts in the prior period financial statements have been reclassified to conform to the current period presentation. F-11 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Uncertain Income Tax Positions Effective March 1, 2007, the Company accounts for uncertain income tax positions in accordance with Financial Accounting Standards Board Interpretation (“FIN”) No. 48 (“FIN 48”). This pronouncement, which is an interpretation of SFAS No. 109, “Accounting for Income Taxes”, seeks to reduce the diversity in practice associated with certain aspects of measurement and recognition in accounting for income taxes. FIN 48 clarifies when tax benefits should be recorded in financial statements, and indicates how any tax reserves should be classified in the balance sheet. In addition, FIN 48 requires expanded disclosure with respect to the uncertainty in income taxes. See Note 5 for additional information. Recently Issued Accounting Pronouncements On December 4, 2007, the Financial Accounting Standards Board (“FASB”), issued FASB Statement No. 141 (Revised 2007), “Business Combinations”. Statement 141R will significantly change the accounting for business combinations. Under Statement 141R, an acquiring entity will be required to recognize all the assets acquired and liabilities assumed in a transaction at the acquisition-date fair value with limitedexceptions. Statement 141R will change the accounting treatment for certain specific items, including: · Acquisition costs will be generally expensed as incurred; · Non-controlling interests (formerly known as "minority interests" see Statement 160 discussion below) will be valued at fair value at the acquisition date; · Acquired contingent liabilities will be recorded at fair value at the acquisition date and subsequently measured at either the higher of such amount or the amount determined under existing guidance for non-acquired contingencies; · In-process research and development will be recorded at fair value as an indefinite-lived intangible asset at the acquisition date; · Restructuring costs associated with a business combination will be generally expensed subsequent to the acquisition date; and · Changes in deferred tax asset valuation allowances and income tax uncertainties after the acquisition date generally will affect income tax expense. Statement 141R also includes a substantial number of new disclosure requirements. Statement 141 applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. Earlier adoption is prohibited. Accordingly, a calendar year-end company is required to record and disclose business combinations following existing GAAP until January 1, 2009.The Company does not believe the application of this standard will materially impact its consolidated financial statements. F-12 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 2.CERTAIN SIGNIFICANT ACCOUNTING POLICIES (continued) Recently Issued Accounting Pronouncements (continued) On December 4, 2007, the FASB issued FASB Statement No. 160,“Non-controlling Interests in Consolidated Financial Statements - An Amendment of ARB No. 51”. Statement 160 establishes new accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. Specifically, this statement requires the recognition of a non-controlling interest (minority interest) as equity in the consolidated financial statements and separate from the parent's equity. The amount of net income attributable to the non-controlling interest will be included in consolidated net income on the face of the income statement. Statement 160 clarifies that changes in a parent's ownership interest in a subsidiary that do not result in deconsolidation are equity transactions if the parent retains its controlling financial interest. In addition, this statement requires that a parent recognize a gain or loss in net income when a subsidiary is deconsolidated. Such gain or loss will be measured using the fair value of the non-controlling equity investment on the deconsolidation date. Statement 160 also includes expanded disclosure requirements regarding the interests of the parent and its non-controlling interest. Statement 160 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2008. Like Statement 141R discussed above, earlier adoption is prohibited.The Company does not believe the application of this standard will materially impact its consolidated financial statements. 3. INVENTORY Inventories consisted of the following as of November 30, 2007: Europe Asia Total Finished goods $ 20,588 $ 275,767 $ 296,355 4. CONTRACT IN PROGRESS As disclosed in the Form 10-KSB for the year ended February 28, 2007, the Company’s Singapore subsidiary entered into a fixed-price contract with a Singapore entity on April 10, 2007 to manufacture, ship and service approximately $93.5 million of its Telematics products. Deliveries will take place overseas during a two-year period. The Contract includes a provision for substantial liquidated damages for unexcused delays in product deliveries and/or failure to satisfy certain customer-specified acceptance criteria. In addition, in the event of non-performance by the Company that remains uncorrected after notice from the customer and the expiration of a contractual grace period, the customer has the right to cancel the Contract. The Company’s proprietary Telematics system is undergoing significant customization/modification in order to achieve the functionality required by the customer. The Company is accounting for the Contract described above under the percentage-of completion method under the AICPA Statement of Position (“SOP”) 81-1, “Accounting for Performance of Construction-Type and Certain Production –Type Contracts”. Under the percentage-of-completion method, revenues, expenses and profits are recognized as performance progresses on long-term contracts. Progress toward completion is measured using the cost-to-cost method.The Company uses the estimated cost of goods (“COGS”) for the project to determine the associated recognized revenues in the periods in which they are earned under the percentage-of-completion method of accounting.This is calculated by taking the current reporting period COGS against the total projected COGS to determine a percentage of completion; then applying the percentage against the Contract project total revenues to determine the revenues for the reporting period.During the three and nine months ended November 30, 2007, the Company recognized approximately $3.2 million and approximately $6.2 million, respectively, in revenue on the Contract. F-13 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 4. CONTRACT IN PROGRESS (continued) Customer billing is determined by the “schedule of values” in accordance with the Contract terms as agreed to by all parties.Timing differences between costs incurred and billings based on the Contract terms generate the billings in excess of costs and estimated earnings on uncompleted contract. Billings in excess of costs and estimated earnings on the Contract consisted of the following as of November 30, 2007: 2007 Costs and estimated earnings on uncompleted contract 3,138,028 Billings in excess of estimated earnings on uncompleted contract 3,750,000 Billings in excess of costs and estimated earnings on uncompleted contract $ 611,972 5.INCOME TAXES The Company adopted FIN 48 effective March 1, 2007.Management has determined that the failure to file certain information returns (for the period from inception to and including the year ended February 28, 2007) may result in the assessment of income tax penalties.As a result, management has accrued an estimate of such penalties at March 1, 2007.Accordingly, the Company’s condensed consolidated statement of operations for the nine months ended November 30, 2007 includes an estimated expense of approximately $0.5 million relating to potential income tax penalties. All open tax years of the Company remain subject to examination by tax authorities and, as applicable, certain foreign tax authorities. 6.NOTES PAYABLE During the quarter ended November 30, 2007, certain stockholders advanced to the Company approximately $85,000 in working capital at an annual interest rate of 15% payable upon demand and is included in the current portion of long-term liabilities in the accompanying condensed consolidated balance sheet. During the quarter ended November 30, 2007, the Company paid $0.6 million towards the reduction of the current portion of long-term liabilities.During December 2007, the Company paid the remaining $0.6 million balance. 7. OTHER MATTERS RELATING TO CERTAIN DEBT AND EQUITY INSTRUMENTS Because of certain convertible debt financings and the transactions described in the “10/13/06 Equity Financing Transactions” section of Note 8 to the Company’s February 28, 2007 consolidated financial statements included in of our Form 10-KSB for the year then ended, the exercise prices of certain warrants outstanding at November 30, 2007 have been reduced pursuant to anti-dilution contractual requirements. As a result of the same transactions, the conversion prices of the $1.5 million convertible note payable to a stockholder issued in September 2004 (as amended in November 2004) and a $384,000 convertible note payable issued to the same stockholder in December 2004 have been reduced pursuant to anti-dilution contractual requirements. These debt instruments are outstanding at November 30, 2007 and are included in the convertible notes payable to stockholders on the accompanying condensed consolidated balance sheet. During November 2007, the Company modified the conversion feature of the convertible notes payable and granted the stockholder five-year warrants (which vested and became fully exercisable on the grant date) to purchase up to 92,000 shares of our common stock at an exercise price range of $1.00 to $1.50 per share.The Company analyzed the modification under EITF Issue No. 96-49, “Debtor’s Accounting for a Modification or Exchange of Debt Instruments”, EITF Issue No. 05-07, “Modification to Conversion Options Embedded in Debt Instruments and Related Issues” and EITF Issue No. 06-06, “Debtor’s Accounting for a Modification of Convertible Debt Instruments”.The Company has recorded the impact of these modifications as a finance charge of $66,000 using Black-Scholes option pricing model to estimate the fair value.In connection with the grant of the warrants, the Company also agreed to provide certain registration rights for a period not to exceed five years in respect of the shares underlying the warrants and for certain other shares then owned by the stockholder.The registration rights agreement does not contain any specific deadlines or financial penalties relating to the filing or effectiveness of the registration statement. F-14 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 7. OTHER MATTERS RELATING TO CERTAIN DEBT AND EQUITY INSTRUMENTS (continued) The combined effect of the adjustments described in the preceding paragraph and of similar adjustments relating to previous transactions is summarized as follows: Exercise or Conversion Price Per Share Original Adjusted Amount Amount 379,720 warrants outstanding at February 28, 2005 $ 5.00 $ 2.22 1,043,106 warrants issued in April/May 2005 3.50 1.68 Other warrants issued after February 28, 2005: 108,196 warrants 5.00 2.22 4,955 warrants 3.50 1.68 $1,884,000 of convertible debt 5.00 2.22 8.EQUITY TRANSACTIONS During the quarter ended November 30, 2007, the Company issued 20,000 shares of its restricted common stock in exchange for services provided by consultants. Such shares were valued at approximately $15,300 (estimated to be the fair value based on the trading price on the issuance date). 9.OTHER COMMITMENTS AND CONTINGENCIES Legal Matters From time to time, the Company may be involved in various claims, lawsuits and disputes with third parties, actions involving allegations of discrimination or breach of contract incidental to the ordinary operations of the business.The Company is not currently involved in any litigation which management believes could have a material adverse effect on the Company's financial position or results of operations. Registration Rights Penalties The Company is contractually liable for certain penalties because its registration statement was not filed (or expected to be declared effective by the SEC) by the deadline dates.Based on the current estimate of the filing and effective dates of such registration statement and the contractual deadlines, as of November 30, 2007, the Company has accrued estimated penalties and related interest of approximately $0.6 million relating to the preferred stock and the April/May 2005 sale of equity units. Accrued Interest Expense A number of directors, officers, employees and consultants have deferred salaries, fees and/or expenses for significant periods of time to support the Company.During November 2007, the Board of Directors authorized a 1% per month simple interest on balances that remained outstanding for over six months.During November 2007 we accrued interest payable and expensed approximately $0.5 million included within interest expense in the condensed consolidated statement of operations. F-15 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 10. SEGMENT REPORTING AND GEOGRAPHIC INFORMATION Because of the discontinued operations described in Note 12 referenced in “Geomatics” below, revenues (from continuing operations) reported in the accompanying condensed consolidated statements of operations relate exclusively to the Company’s Telematics operations. Thus, management has not reported the segment information otherwise required by SFAS No. 131, “Disclosure about Segments of an Enterprise and Related Information.” Until June 2006, the Company operated in the following two reportable segments: Geomatics Products, accessories and services related to the business of measurement and setting out (i.e. Survey, Mapping and Geographic Information Systems) and precise position monitoring (such as scanning excavations and industrial plants). Also included within this segment are the machine guidance products, accessories and services related to the business of guiding, controlling and monitoring machinery, including mobile machinery such as graders, dump trucks and drills as well as agricultural products which have tractor and crop-spraying guidance in them. The Company exited the Geomatics segment in June 2006. Telematics Products, accessories and services related to the business of remote monitoring of assets (including track-and-trace) whereby position, attributes, status and communication are involved. Certain condensed geographic information is presented below including property and equipment, revenues, gross profit (loss) and operating loss: For the three months ended November 30, 2007: Property and Gross Operating Operating Equipment, net Revenue Profit Expenses Income (Loss) Asia $ 583,820 $ 4,552,639 $ 1,117,308 $ 662,585 $ 454,723 United States - - - 794,691 $ (794,691 ) Western Europe 95,671 165,864 98,273 71,796 $ 26,477 Total $ 679,491 $ 4,718,503 $ 1,215,581 $ 1,529,072 $ (313,491 ) For the three months ended November 30, 2006: Gross Operating Operating Revenue Profit (Loss) Expenses (Loss) Asia $ 670,097 $ 338,557 $ 362,916 $ (24,359 ) United States - - 1,059,212 $ (1,059,212 ) Western Europe 87,938 (4,189 ) 804,031 $ (808,220 ) Total $ 758,035 $ 334,368 $ 2,226,159 $ (1,891,791 ) F-16 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 10. SEGMENT REPORTING AND GEOGRAPHIC INFORMATION (continued) Geographic Information (continued) For the nine months ended November 30, 2007: Property and Gross Operating Operating Equipment, net Revenue Profit Expenses (Loss) Asia $ 583,820 $ 9,897,819 $ 2,575,606 $ 4,461,038 $ (1,885,432 ) United States - - - 2,538,216 $ (2,538,216 ) Western Europe 95,671 453,076 328,725 777,636 $ (448,911 ) Total $ 679,491 $ 10,350,895 $ 2,904,331 $ 7,776,890 $ (4,872,559 ) For the nine months ended November 30, 2006: Gross Operating Operating Revenue Profit (Loss) Expenses (Loss) Asia $ 1,668,606 $ 764,882 $ 1,090,482 $ (325,600 ) United States - - 3,217,901 $ (3,217,901 ) Western Europe 428,635 (66,884 ) 1,884,611 $ (1,951,495 ) Total $ 2,097,241 $ 697,998 $ 6,192,994 $ (5,494,996 ) 11.LOSS PER COMMON SHARE The following is a reconciliation of the numerators and denominators of the basic and diluted loss per common share from continuing operations computations for the three and nine months ended November 30, 2007 and 2006. Three Months Three Months Nine Months Nine Months November 30, November 30, November 30, November 30, 2007 2006 2007 2006 Numerator for basic and diluted loss per common share: Loss from continuing operations $ (982,122 ) $ (6,359,307 ) $ (6,254,360 ) $ (10,079,175 ) Cumulative undeclared dividends on preferred stock (56,000 ) (2,005,000 ) (168,000 ) (2,005,000 ) Total net loss from continuing operations applicable to common stockholders $ (1,038,122 ) $ (8,364,307 ) $ (6,422,360 ) $ (12,084,175 ) Denominator for basic and diluted loss per common share: Weighted average number of common shares outstanding 24,002,951 13,877,950 23,989,717 13,563,893 Basic and diluted loss per common share: from continuing operations $ (0.04 ) $ (0.60 ) $ (0.27 ) $ (0.89 ) F-17 ASTRATA GROUP INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED NOVEMBER 30, 2 (UNAUDITED) 12.DISCONTINUED OPERATIONS Introduction In the opinion of management, the Company’s future opportunities in the GPS industry are principally in the Telematics sector in the Southeast Asia, Western Europe, and United States markets, with particular emphasis on the homeland security business. In combination with certain operational issues in South Africa, the desire to outsource manufacturing activities, and the intent to restructure/relocate the research and development function, management reached a decision in the first quarter of fiscal 2007 to sell the Company’s Geomatics operations. The Company consummated certain disposal transactions in the second quarter of fiscal 2007. In addition, management placed Astrata Systems (a wholly-owned) subsidiary in South Africa) in liquidation during the quarter ended August 31, 2006. Management believes that the Company has not incurred any material contingent liabilities in connection with the transactions and events described in the preceding paragraph. The Company did not recognize any losses for write-downs (to fair value, less cost to sell) of any assets related to discontinued operations during the three and nine months ended November 30, 2007. As described in the following paragraph, operations reported as discontinued in the accompanying condensed consolidated statements of operations are not generating any significant cash flows. The Company had total receivables relating to discontinued Telematics operations (in South Africa) of approximately $91,000 at November 30, 2007. While management expects to collect such receivables, this does not involve any continuing operations; the business activity related thereto will be limited to the effort expended in the collection process. The collection of such receivables is a non-recurring event for the Company, and all of the cash will be used to pay liabilities that are reported as related to assets held for sale at November 30, 2007. Thus, management has concluded that the Companydoes not have any active continuing involvement with the components that have been classified as discontinued operations in the accompanying condensed consolidated financial statements. Other Matters The major classes of assets and liabilities related to discontinued operations as of November 30, 2007 are as follows: Assets Trade and other receivables $ 90,576 Other non-current assets 69,666 Total $ 160,242 Liabilities Trade and accrued payables $ 241,466 13. SUBSEQUENT EVENTS On December 19, 2007, Astrata Group Incorporated entered into a Series B Convertible Preferred Stock Purchase Agreement withVision Opportunity China LP, and pursuant to the fund's allocation guidelines, Vision Opportunity Master Fund,Ltd.(collectively, the “Investors”).Under the terms of the Stock Purchase Agreement, the Investors purchased an aggregate of (i) $3,000,000 of Series B Convertible Preferred Stock and (ii) warrants to purchase a total of 8,611,428 shares of our common stock.The Company received net proceeds of approximately $2.7 million for working capital and general corporate purposes. F-18 Item 2:Management’s Discussion and Analysis or Plan of Operation Overview The following discussion should be read in conjunction with the unaudited condensed consolidated financial statements and notes thereto of the Company appearing elsewhere in this report. Such financial statements have been prepared to reflect the Company’s financial position as of November 30, 2007, together with the results of operations for the three and nine months ended November 30, 2007 and 2006, and cash flows for the nine months ended November 30, 2007 and 2006. Forward-Looking Statements Historical results and trends should not be taken as indicative of future operations. Management’s statements contained in this report that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended of the “Exchange Act”. Actual results may differ materially from those included in the forward-looking statements. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for the purposes of complying with those provisions. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, are generally indentified by use if the word “believe,” “expect,” “anticipate,” “project,” “prospects,” or similar expressions. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions generally in the United States of America and the other countries in which we operate, legislative regulatory changes, the political climate in the foreign countries in which we operate, the availability of capital, interest rates, competition, and changes in U.S. generally accepted accounting principles. These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on any such statements.Further information concerning us and our business, including additional factors that could materially affect our financial results, are included herein and in our other filings with the Securities and Exchange Commission (the “SEC’). Company Overview Overview Astrata Group Incorporated is a U.S. publicly-held company, headquartered in Costa Mesa, California.Astrata is focused on advanced location-based IT services and solutions (Telematics) that combine the Global Positioning System (“GPS”) positioning, wireless communications (satellite or terrestrial) and geographical information technology, which together enable businesses and institutions to monitor, trace, or control the movement and status of machinery, vehicles, personnel or other assets. The Company's intelligent vehicle tracking system currently in use in Singapore enables the Singapore Civil Defense Force to track trucks carrying hazardous materials and to halt the trucks in case they veer off course.Astrata has designed, developed, manufactured and currently supports seven generations of Telematics systems with units deployed worldwide. Astrata has offices throughout the world including the United States, Europe and Asia. Nature of Operations We operate in the Telematics sector of the GPS industry.Our expertise is focused on advanced location-based IT products and services that combine positioning, wireless communications, and information technologies.We provide advanced positioning products, as well as monitoring and airtime services to commercial and governmental entities in a number of markets including homeland security, public safety, transportation, surveying, utility, construction, mining, and agriculture. Examples of our products and services include surveying instrumentation using GPS and other augmenting technologies, such as wireless communication and lasers; fleet management for specialized machines, such as guidance for earth-moving equipment; positioning and IT technology for remote asset management and associated Telematics products, field data collection equipment, and products and airtime communications services for high volume track and trace applications. Positioning technologies employed by us include GPS, laser, optical and inertial navigation systems.Communication techniques employed by us include Global Systems for Mobile Telecommunications (“GSM”) cellular and satellite communications. Page 1 Telematics Telematics comprises the remote monitoring of assets in real-time (including tracking and tracing) whereby location, time and sensor status are communicated.These products are deployed into diverse markets including homeland security, public safety, transportation services and construction. Telematics products often focus on people and assets in hostile and demanding environments such as monitoring the movement of hazardous materials for homeland security purposes.This segment also addresses the market for fleet management, workforce management, remote asset management and tracking, and emergency services by providing hardware for GPS information and data collection, as well as the software needed to access and analyze the data through the Internet.Our products combine positioning, wireless, and information technology and add measurable value to location-based information.We offer airtime to communicate data from the vehicle or field location to the customer’s data center or provide access over the Internet to the data and application software.This allows critical real-time performance and monitoring data to be accessed and analyzed by supervisory, maintenance, or financial users and make real-time decisions for productivity improvement, cost reductions, safety improvement, or other critical decisions to be fed to the field. Recent Trends Astrata’s Telematics operations were strengthened during fiscal 2007 by the addition of certain key distribution partners in Western Europe and an increased presence in South East Asia based primarily on the successful delivery of the previously announced Hazmat (Hazardous Materials) Tracking Project to the Singapore Civil Defense Force. Our Telematics strategy is to focus on the homeland security, hazardous materials, civil defense and business to business markets by providing our customers with comprehensive solutions to their needs.Frequently this involves the additional integration such as sensors ranging from Radio Frequency Identification (RFID) to biometrics, remote displays or augmenting technologies to allow tracking in tunnels. In the first quarter of fiscal 2007, management reached a decision to divest the Geomatics business as part of a broader strategy to focus on the more developed Telematics markets in Europe, South East Asia and North America. The Company entered into a fixed-price contract with a Singapore entity on April 10, 2007 to design, develop and manufacture approximately $93.5 million of its Telematics products. Deliveries will take place overseas during a two-year period. The Contract includes a provision for substantial liquidated damages for unexcused delays in product deliveries and/or failure to satisfy certain customer-specified acceptance criteria. In addition, in the event of non-performance by the Company that remains uncorrected after notice from the customer and the expiration of a contractual grace period, the customer has the right to cancel the Contract. The Company’s proprietary Telematics system is undergoing significant customization/modification in order to achieve the functionality required by the customer. In June 2007, the Singapore Civil Defense Force (“SCDF”) awarded a $2.2 million contract for the Company's new Intelligent Immobilization System technology (the “Immobilizer”).The Immobilizer is an add-on module to the Company’s Telematics System, which SCDF has been using since 2005 to track, monitor and now immobilize vehicles transporting hazardous materials, as well as to alert SCDF if these vehicles deviate from their prescribed routes. Results of operations for the three months ended November 30, 2007 and 2006 As discussed above (see Note 12 to the condensed consolidated financial statements included elsewhere herein), the Company discontinued its operations and exited South Africa. Accordingly, all South Africa operations are being reported as discontinued operations effective with the May 31, 2006 quarter. Revenues Net sales from continuing operations were approximately $4.7 million for the three months ended November 30, 2007, an increase of approximately $3.9 million compared to the three months ended November 30, 2006 of approximately $0.8 million. Our revenues increased approximately $0.7 million from the growing uses of our systems and approximately $3.2 million from the $93.5 million Contract awarded April 10, 2007 which is accounted for under the percentage-of-completion method. With the growing interests in the capabilities of our Telematics systems, we are anticipating continual growth in our revenues. Page 2 During the quarter ended May 31, 2007, we began performance under a 24-month contract pursuant to which we will provide $93.5 million of our products and services as discussed in Note 4 to the condensed consolidated financial statements included elsewhere herein. We account for contract revenue and expenses under Statement of Position (“SOP”) No. 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts,” using the percentage-of-completion method. During this the quarter ended November 30, 2007, we recognized approximately $3.2 million in revenues against this Contract.We anticipate significant revenue to be generated under this Contract in future periods as we perform to the Contract. Gross Profit Gross profit increased approximately $0.9 million to approximately $1.2 million for the three months ended November 30, 2007 compared to the three months ended November 30, 2006 of approximately $0.3 million. Our normal gross margin (defined as gross profit divided by revenue) decreased to 26% from 44%.As previously disclosed, homeland security contracts which are generally sizable in nature carry a lower margin then our general commercial contracts. The Company is accounting for the Contract described above under the percentage-of completion method under SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production –Type Contracts”. Under the percentage-of-completion method, revenues, expenses and profits are recognized as performance progresses on long-term contracts. Progress toward completion is measured using the cost-to-cost method.The Company uses the estimated cost of goods (“COGS”) for the project to determine the associated recognized revenues in the periods in which they are earned under the percentage-of-completion method of accounting.This is calculated by taking the current reporting period COGS against the total projected COGS to determine a percentage of completion; then applying the percentage against the Contract project total revenues to determine the revenues for the reporting period Selling, general and administrative expenses Selling, general and administrative expenses (“SG&A”) for the three months ended November 30, 2007 were approximately $1.5 million, a decrease of approximately $0.7 million compared to the three months ended November 30, 2006 of approximately $2.2 million. Our selling, general and administrative expenses are primarily related to staffing, third party consultants, facilities, and travel costs.For the three-months ended November 30, 2007, we had approximately $0.6 million of SG&A expenses in Asia; approximately $0.1 million in Europe and approximately $0.8 million in Corporate. Our selling, general and administrative expenses may continue to increase as we progress through the $93.5 million Contract. Net Results of Operations Our operating loss was approximately $0.3 million for the three months ended November 30, 2007 compared with an operating loss of approximately $1.9 million for the three months ended November 30, 2006. This is primarily due to the reduction of operating expenses and the performance against the Contract awarded April 10, 2007. We expect this to continue as interest in our Telematics products continues to grow. Other income (expense) Interest expense was approximately $0.7 million for the three months ended November 30, 2007 and $1.5 million in 2006. This was caused by the amounts of debt required in 2006. The fair value adjustment for a warrant liability was a benefit of approximately $1.5 million and offset by a loss on debt extinguishment of approximately $4.4 million for the three months ended November 30, 2006.During the three months ended November 30, 2007, the Company recorded approximately $0.5 million in accrued interest for certain directors, officers, employees and consultants who deferred salaries, fees and/or expenses for a significant period of time to support the Company.In November 2007, the Company authorized a 1% per month simple interest on balances that remained outstanding for over six months. Page 3 Net Results We reported a net loss of approximately $1.1 million or $(0.04) per common share for the three months ended November 30, 2007 compared to a net loss of approximately $6.3 million or $(0.59) per common share for the three months ended November 30, 2006.After factoring in the deemed dividend to the preferred stockholders of approximately $0.1 million for the three months ended November 30, 2007 and approximately $2.0 million for the three months ended November 30, 2006, our net loss from continuing operationsapplicable to common stockholders is approximately $1 million or $(0.04) per common share for the three months ended November 30, 2007; and approximately $8.4 million or $(0.60) per common share for the three months ended November 30, 2006. We expect our losses will grow smaller and be eliminated as we progress through the $93.5 million Contract and other contracts which we anticipate will be awarded in the near future.There can be no assurance of future contracts being awarded as we move through the process of bidding on proposals. Results of operations for the nine months ended November 30, 2007 and 2006 Revenues Net sales from continuing operations were approximately $10.3 million for the nine months ended November 30, 2007, an increase of approximately $8.2 million compared to the nine months ended November 30, 2006 of approximately $2.1 million. Our revenues increased approximately $2.0 million from the growing uses of our systems and approximately $6.2 million from the $93.5 million Contract awarded April 10, 2007 which is accounted for under the percentage-of-completion method. During the quarter ended May 31, 2007, we began performance under a 24-month contract pursuant to which we will provide $93.5 million of our products and services as discussed in Note 4 to the condensed consolidated financial statements included elsewhere herein. We account for contract revenue and expenses under SOP No. 81-1, “Accounting for Performance of Construction-Type and Certain Production-Type Contracts,” using the percentage-of-completion method. During the nine months ended November 30, 2007, we recognized approximately $6.2 million in revenues against this Contract.We anticipate significant revenue to be generated under this Contract in future periods as we perform to the Contract Gross Profit Gross profit increased approximately $2.2 million to approximately $2.9 million for the nine months ended November 30, 2007 compared to the nine months ended November 30, 2006 of approximately $0.7 million. Our normal gross margin (defined as gross profit divided by revenue) decreased to 28% from 33%.As previously disclosed, homeland security contracts which are generally sizable in nature carry a lower margin then our general commercial contracts. The Company is accounting for the Contract described above under the percentage-of completion method SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production –Type Contracts”. Under the percentage-of-completion method, revenues, expenses and profits are recognized as performance progresses on long-term contracts. Progress toward completion is measured using the cost-to-cost method. The Company uses the estimated COGS for the project to determine the associated recognized revenues in the periods in which they are earned under the percentage-of-completion method of accounting.This is calculated by taking the current reporting period COGS against the total projected COGS to determine a percentage of completion; then applying the percentage against the Contract project total revenues to determine the revenues for the reporting period Selling, general and administrative expenses Selling, general and administrative expenses for the nine months ended November 30, 2007 were approximately $7.8 million, an increase of approximately $1.6 million compared to the nine months ended November 30, 2006 of approximately $6.2 million. Our selling, general and administrative expenses are primarily related to staffing, third party consultants, facilities, and travel costs.For the nine-months ending in November 30, 2007, we had approximately $4.5 million of SG&A expenses in Asia; approximately $0.8 million in Europe; and approximately $2.5 million in Corporate. Our selling, general and administrative expenses may continue to increase as we progress through the $93.5 million Contract. Page 4 Net Results of Operations Our operating loss was approximately $4.9 million for the nine months ended November 30, 2007 compared to an operating loss of approximately $5.5 million for the nine months ended November 30, 2006. The decrease was primarily due to the progress on the $93.5 million Contract. We expect this to continue as interest in our Telematics products continues to grow. Other income (expense) Interest expense for the nine months ended November 30, 2007 was approximately $1 million as compared to approximately $2.0 million for the nine months ended November 30, 2006. This was caused by the amounts of debt required in 2006. The fair value adjustment for a warrant liability was a benefit of approximately $1.8 million and offset by a loss on debt extinguishment of approximately $4.4 million for the nine months ended November 30, 2006.During the nine months ended November 30, 2007, the Company recorded approximately $0.5 million in accrued interest for certain directors, officers, employees and consultants who deferred salaries, fees and/or expenses for a significant period of time to support the Company.In November 2007, the Company authorized a 1% per month simple interest on balances that remained outstanding for over six months. Net Results We reported a net loss of approximately $6.5 million or $(0.28) per common share for the nine months ended November 30, 2007 compared to a net loss of approximately $9.5 million or $(0.85) per common share for the nine months ended November 30, 2006.After factoring in the deemed dividend to the preferred stockholders of approximately $0.2 million for the nine months ended November 30, 2007 and approximately $2.0 million for the nine months ended November 30, 2006, our net loss from continuing operationsapplicable to common stockholders is approximately $6.4 million or $(0.27) per common share for the nine months ended November 30, 2007; and approximately $12.1 million or $(0.89) per common share for the nine months ended November 30, 2006. We expect our losses will grow smaller and be eliminated as we progress through the $93.5 million dollar Contract and other contracts which we anticipate will be awarded in the near future.There can be no assurance of future contracts being awarded as we move through the process of bidding on proposals. Liquidity and Capital Resources Balance Sheet Comparison of November 30, 2007 to February 28, 2007 Total assets increased by approximately $1.6 million from approximately $3.1 million as of February 28, 2007 to approximately $4.7 million as of November 30, 2007. The increase is due to the increase in cash of approximately $1.0 million and an increase in trade accounts receivable of approximately $0.4 million. Total liabilities increased by approximately $3.2 million from approximately $11.6 million as of February 28, 2007 to approximately $14.8 million as of November 30, 2007.The increase is due to an increase in trade and accrued payables of approximately $1.7 million; and an increase in other current liabilities of approximately $1.4 million. Statement of Cash Flow Changes Our operating activities provided approximately $0.2 million in cash during the nine months ended November 30, 2007.Our net loss of approximately $6.5 million along with an increase in accounts receivable and inventories of approximately $0.5 million; offset by non-cash items of approximately $2.5 million which include depreciation and amortization, equity instruments used for compensation, and an increase in accounts payable and accrued liabilities of approximately $4.2 million. At November 30, 2007, the Company had negative working capital of approximately $11.5 million.The primary reason for the working capital deficit is the level of accounts payable, accrued salaries and benefits and other accruals. During the nine months, we used cash for investing of approximately $0.4 millionby acquiring a restricted certificate of deposit which matures in August 2009 and the purchase of property and equipment of approximately $0.4 million. Page 5 Our cash flows provided by financing activities were approximately $2.4 millionfor thenine months ended November 30, 2007.The Company received $2.8 million of cash from the exercise of warrants to acquire 2.0 million shares of common stock and 1.75 million shares of preferred stock and approximately $0.2 million in proceeds from the issuance of notes payable and offset by the repayment of approximately $0.6 million in principal repayments on our notes payable.In order for the Company to finance operations and continue its growth plan, additional funding will be required from external sources.Management plans on funding operations through a combination of equity capital and lines of credit.Management is currently in negotiations with lenders following the award of a $ 93.5 million dollar contract deliverable over two years to provide lines of credit based on this Contract. Liquidity and Going Concern Considerations The accompanying consolidated financial statements have been prepared assuming we will continue in our present form, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business.For the nine months ended November 30, 2007, we had a net loss of approximately $6.5 million and positive cash flow from operating activities of approximately $0.2 million.In addition, we had a working capital deficit of approximately $11.5 million as of November 30, 2007. Our February 28, 2007 consolidated financial statements included a going concern paragraph.The going concern paragraph states that there is substantial doubt about the Company’s ability to continue as a going concern.Such financial statements have been prepared assuming that the Company will continue as a going concern (based upon management’s plans discussed herein) which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business.Accordingly, the aforementioned consolidated financial statements do not include any adjustments related to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result, should the Company be unable to continue as a going concern. In February 2006, management revised our business plan to focus on the more developed markets in Europe, South East Asia and North America. The Company’s capital requirements depend on numerous factors, including the rate of market acceptance of the Company’s products and services, the Company’s ability to service its customers, the ability to maintain and expand our customer base, the level of resources required to expand the Company’s marketing and sales organization, research and development activities and other factors.As more fully explained elsewhere herein, management presently believes that cash generated from operations, combined with the Company’s current credit facilities and the debt and/or equity financing proposals now under consideration, will be sufficient to meet the Company’s anticipated liquidity requirements through February 2008. Management is projecting growth in Telematics sales during fiscal 2008 and 2009, and has announced a recent contract in this sector valued at $93.5 million for delivery over the next two financial years with further extensions to this order now under negotiation.Our order book for delivery over the next two years now exceeds $110 million. In June 2007, the SCDF awarded a $2.2 million contract for the Company's new Intelligent Immobilization System technology.The Immobilizer is an add-on module to the Company’s Telematics System, which SCDF has been using since 2005 to track, monitor and now immobilize vehicles transporting hazardous materials, as well as to alert SCDF if these vehicles deviate from their prescribed routes. On December 19, 2007, Astrata Group Incorporated entered into a Series B Convertible Preferred Stock Purchase Agreement (the "Stock Purchase Agreement") with Vision Opportunity China LP, and pursuant to the fund's allocation guidelines, Vision Opportunity Master Fund,Ltd.(collectively, the "Investors").Under the terms of the Stock Purchase Agreement, the Investors purchased an aggregate of (i) $3,000,000 of Series B Convertible Preferred Stock (the "Series B Preferred Shares") and (ii) warrants to purchase a total of 8,611,428 shares of our common stock (the "Warrants").The Company intends to use the proceeds for working capital and general corporate purposes. In order for us to fund our operations and continue this growth plan, substantial additional funding will be required from external sources.Management currently intends to fund operations through a combination of equity and lines of credit.Management is in discussion with banks for lines of credit and certain investors, who had expressed an interest in making investments in the Company.These discussions are ongoing; however, there can be no assurance of the outcome of these negotiations. Page 6 Common Stock During the quarter ended November 30, 2007, the Company issued 20,000 shares of its restricted common stock in exchange for services provided by consultants. Such shares were valued at approximately $15,300 (estimated to be the fair value based on the trading price on the issuance date). Off Balance Sheet Arrangements As of November 30, 2007, there were no off balance sheet arrangements. Please refer to Note 9 (“Other Commitments and Contingencies’) to the Company’s condensed consolidated financial statements included elsewhere herein for additional information. Inflation We do not believe that inflation has had a material effect on our business, financial condition, or results of operations. If our costs were to become subject to significant inflationary pressures, we may not be able to offset fully such higher costs through price increases. Our inability or failure to do so could adversely affect our business, financial condition, and results of operations. Foreign Currency Exchange Rate Risk The operations of our subsidiaries in international market results in exposure to fluctuations in foreign currency exchange rates. The potential of volatile foreign currency exchange rate fluctuation in the future could have a significant effect on our results of operations.During the nine months ended November 30, 2007, we had transactions denominated in the British Pound, the Singapore Dollar, the Malaysian Ringgit, and the Brunei Dollar. Interest Rate Risk Since many of our credit facilities are directly based on various prime rates of interest, we are exposed to interest rate risk. Critical Accounting Policies In December 2001, the SEC requested that all registrants explain their most “critical accounting policies” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policies” is one which is both important to the portrayal of our financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of need to make estimates about the effect of matters that are inherently uncertain. We believe that the following accounting policies fit this definition. Revenue Recognition General The Company’s revenues are recorded in accordance with the SEC’s Staff Accounting Bulletin No. 104, “Revenue Recognition.” The Company recognizes revenue when persuasive evidence of an arrangement exits, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured. In instances where final acceptance of the product is specified by the customer or is uncertain, revenue is deferred until all acceptance criteria have been met. Sales as a Distributor Contracts and customers purchase orders are generally used to determine the existence of an arrangement. Shipping documents (and customer acceptance criteria, when applicable) are used to verify delivery. The Company assesses whether the fee is fixed or determinable based on the payment terms associated with the transaction, and whether the sales price is subject to refund or adjustment. The Company assesses collectability based primarily on the creditworthiness of the customer as determined by credit checks and analysis, as well as the customer’s payment history. In the Company’s Telematics operations, orders are generally shipped free-on-board shipping point, which means that such orders are recognized as revenue when the product is delivered to the carrier (shipped). Free-on-board shipping point also means that the customer bears all costs and risks of loss or damage to the goods prior to their receipt. Page 7 Contract Accounting The Company is accounting for the Contract described above under the percentage-of completion method under SOP 81-1, “Accounting for Performance of Construction-Type and Certain Production –Type Contracts”. Under the percentage-of-completion method, revenues, expenses and profits are recognized as performance progresses on long-term contracts. Progress toward completion is measured using the cost-to-cost method.The Company uses the estimated COGS for the project to determine the associated recognized revenues in the periods in which they are earned under the percentage-of-completion method of accounting.This is calculated by taking the current reporting period COGS against the total projected COGS to determine a percentage of completion; then applying the percentage against the Contract project total revenues to determine the revenues for the reporting period. Product Revenue Our Telematics equipment may be sold or provided as part of a monthly package which includes telecommunications, data warehousing and mapping.These revenues are recognized over the life of such contracts as revenues are earned. Other Matters Revenue from distributors and resellers is recognized upon delivery, assuming that all other criteria for revenue recognition have been met. Distributors and resellers do not have the right of return. Customer incentive bonuses and other consideration received or receivable directly from a vendor for which the Company acts as a reseller are accounted for as a reduction in the price of the vendor’s products or services. When such incentive is pursuant to a binding arrangement, the amount received or receivable is deferred and amortized on a systematic basis over the life of the arrangement. Stock-Based Compensation Effective March 1, 2006, the Company adopted the provisions of SFAS No. 123-R, “Share-Based Payment” (“SFAS No. 123-R”). SFAS No. 123-R requires employee stock options and rights to purchase shares under stock participation plans to be accounted for under the fair value method and requires the use of an option pricing model for estimating fair value. Accordingly, share-based compensation is measured at the grant date, based on the fair value of the award. Under the modified prospective method of adoption for SFAS No.123-R, the compensation cost recognized by the Company beginning March 1, 2006 includes (a) compensation cost for all equity incentive awards granted prior to, but not yet vested as of March 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and (b) compensation cost for all equity incentive awards granted subsequent to February 28, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123-R. Page 8 Item 3:Controls and Procedures We carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) as of November 30, 2007.This evaluation was carried out under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer.Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of November 30, 2007 our disclosure controls and procedures are not effective. On November 27, 2007, the Company filed Form 8-K which included facts that our prior independent registered public accounting firm included in a report dated July 18, 2007 to the Company’s board of directors and management on material weaknesses in internal control related to the audit of the Company’s consolidated financial statements as of and for the year ended February 28, 2007, and the Company’s unaudited consolidated financial statements as of and for the quarter ended May 31, 2007.Management’s responses to these material weaknesses in internal control were communicated to the Company’s board of directors in a letter dated November 2, 2007. The items the Company intends to address include, but are not limited to, the following: · Establish effective controls over the period-end closing and financial reporting processes.This will require the addition of personnel and the creation of closing protocols for both the Company and its subsidiaries as well as the consolidation of all subsidiaries. As an initial step in August 2007, the Company appointed an independent Chief Financial Officer in recognition of the need for more focused attention to the improvement financial and reporting controls. · Establish financial reporting systems to standardize the process for the Company and its subsidiaries as well as consolidation of all subsidiaries. · Establishment of uniform internal controls and procedures designed to formalize documentation of its accounting and operational policies and procedures.In addition procedures will be established to address all material financial functions and disciplines. · Human Resource functions will be enhanced to provide the necessary documentation and procedures to assure that employee information, benefits and policies are accurate and timely administered. Changes in Internal Control over Financial Reporting As of November 30, 2007, the Company identified additional material weaknesses due to the lack of review of the Contract awarded April 10, 2007 related to the revenue recognition method.Through an in-depth analysis, the Company determined a change in revenue recognition method was necessary and promptly filed a Form 8-K, 4.02 Non-reliance on previous financial statements issued for May 31, 2007 and August 31, 2007, resulting in certain adjustments to revenues and cost of sales.Additionally, finance charges relating to a debt modification was not identified by the Company in a timely manner. The Company intends to remediate the material weaknesses by the implementation of new financial reporting systems throughout its operations; adoption of uniform internal controls; and the addition of management personnel to monitor daily organizational activities which will ensure that information is being gathered, reviewed and disclosed at all levels of the Company and reported timely in various reports filed or submitted under the Exchange Act. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required disclosure. Limitations on the Effectiveness of Internal Controls Our management does not expect that our disclosure controls and procedures or our internal control over financial reporting will necessarily prevent all fraud and material error. An internal control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the internal control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Page 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings From time to time, the Company may be involved in various claims, lawsuits, disputes with third parties, actions involving allegations of discrimination or breach of contract incidental to the ordinary operations of the business. The Company is not currently involved in any litigation which management believes could have a material adverse effect on the Company’s financial position or results of operations. Item 1A: Risk Factors There were no material changes from the risk factors disclosed in the Company’s February 28, 2007 Form 10-KSB filed with the SEC on May 30, 2007. Item 2: Unregistered Sales of Equity Securities and Use of Proceeds Common Stock During the quarter ended November 30, 2007, the Company issued 20,000 shares of its restricted common stock in exchange for services provided by consultants. Such shares were valued at approximately $15,300 (estimated to be the fair value based on the trading price on the issuance date). Item 6: Exhibits and Reports on Form 8-K a) Reports on Form 8-K and Form 8-K/A, 4.01 Changes in Registrant’s Certifying Accountant filed on November 27, 2007 and December 7, 2007, respectively. Report on Form 8-K, 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review filed on January 14, 2008. b) Exhibits: Exhibit 31.1 Certificate of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certificate of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certificate of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certificate of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Page 10 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASTRATA GROUP INCORPORATED By:/s/ THOMAS A. WAGNER Thomas A. Wagner Date: January 22, 2008 Chief Financial Officer Page 11
